           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GARY LEE GERBER, JR.,               :
        Petitioner                  :
                                    :            No. 1:18-cv-02358
          v.                        :
                                    :            (Judge Rambo)
JOHN WETZEL, et al.,                :
        Respondents                 :


    AND NOW, on this 7th day of January 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1. Petitioner’s request that disposition of his pending habeas corpus petition
       be stayed (Doc. No. 4), is GRANTED;

    2. Adjudication of Petitioner’s federal habeas corpus action is STAYED;

    3. Within thirty (30) days of the termination of his state court proceedings,
       Petitioner is directed to file a written status report with the Court
       detailing the conclusion of his Pennsylvania state court exhaustion efforts
       and including a copy of the state court’s disposition; and

    4. For administrative purposes only, the Clerk of Court is directed to mark
       this matter CLOSED.


                               s/Sylvia H. Rambo
                               SYLVIA H. RAMBO
                               United States District Judge
